Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicants submission of arguments filed on 5/10/2022 overcome the rejections of record. After review and further search the decision has been made to make the application in condition for allowance. 

Status of the application
3.	Claims 1-5 are pending in this office action.
Claims 1-5 have been allowed.

Reasons for allowance
4.	Applicants arguments overcome the rejections of record. Examiner has considered at least the following few steps of independent claim 1 in order to consider the application in condition for allowance. 
(a) The disclosed method step does not disclose that the claimed amounts of sugar and other soluble substances can be achieved. It is also to be noted that, in this instance, disclosed prior art does not disclose that the amounts of sugars and other soluble substances depend on what percent of alcohol is to be used and therefore, it is not within the skill of one of ordinary skill in the art to optimize the percent amount of alcohol to perform this step to achieve claimed product as claimed in claim 1 (b). The process of Steinkraus et al. in view of Schumacher et al. only applicable using only one concentration of 95% ethanol (at least in col 2 lines 50-60). Therefore, the claimed components at the claimed condition of using 65-85% by weight of ethanol can achieve these components with these claimed amounts.
(b ) claim 1 (h) which recites “and returning the aqueous phase to the distilling the ethanol by recovering the aqueous solution which returns to the first continuous extractor in (b)” which step is after step (g) of claim 1 
(c) Applicants arguments with respect to Schumacher et al. overcomes the rejections of claim 1. The reason is Steinkraus et al. in view of Schumacher et al. do not address the specific condition and sequential steps of claimed steps 1 (j) -1(l) as argued by the applicants (in Remarks, page 12) 
 (d) As these are the method steps, therefore, each of the steps with their respective amended claim limitations as claimed in the independent method claim 54, are not properly disclosed by the combinations of references, therefore, the amendment overcomes the rejections of record. 
	(e) Upon further search, examiner did not find any new primary prior art or any other new prior arts, in combination, can be used to address the amended independent claim 54. Therefore, the present application has been considered to be in condition for allowance.

Correspondence
5. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799